United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2929
                                   ___________

Kendrick Harris,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Maureen Clyde, Manager, America’s     *
Center, Edward Jones Dome; Vicky      * [UNPUBLISHED]
Anthony, Manager, Chief Guest         *
Service; Debbie Smith, Supervisor;    *
Renee Dahlmann,                       *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: July 6, 2006
                                Filed: July 11, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Kendrick Harris appeals the district court’s1 Federal Rule of Civil Procedure
12(b)(6) dismissal of his employment-discrimination action. Having conducted de
novo review, and accepting the facts in the complaint as true and construing them in
Harris’s favor, see Gordon v. Hansen, 168 F.3d 1109, 1113 (8th Cir. 1999) (per

      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
curiam), we find the district court’s analysis to be correct, thorough, and well-
reasoned. Accordingly, we affirm. See 8th Cir. R. 47B. We deny appellees’ pending
motion.
                     ______________________________




                                       -2-